                  Case 1:19-cr-00131-PAE Document 507
                                                  509 Filed 10/04/20
                                                            10/05/20 Page 1 of 1




                                          PARKER AND CARMODY, LLP
                                                ATTORNEYS AT LAW
                                                 850 THIRD AVENUE
                                                     14TH FLOOR
                                                NEW YORK, N.Y. 10022

        DANIEL S. PARKER                                                            TELEPHONE: (212) 239-9777
        MICHAEL CARMODY                                                             FACSIMILE: (212) 239-9175
        CHRISTINA S. COOPER                                                         DanielParker@aol.com


                                                             October 4, 2020
        By ECF
        Hon. Paul A. Engelmayer
        United States District Judge
        Southern District of New York
        40 Foley Square
        New York, NY 10007

                                          Re: United States v. Kari Parker
                                              19 Cr 131 (PAE) - VOSR

        Dear Judge Engelmayer:

            I write with the consent of the Government requesting that the Court adjourn the previously
        scheduled conference for this Thursday at 11:30 a.m. for approximately 60-90 days.

           I have conferred with AUSA Daniel Wolf who has advised me that he conferred with
        Probation officials regarding this application and that Probation also does not object.

          If the foregoing meets with Your Honor’s approval, then I respectfully request that you “So
        Order” this letter. Thank you for your attention to, and consideration in, this matter. I hope you
        and your staff are well.

                                                                       Respectfully submitted,

                                                                          /s/
GRANTED. The Court adjourns the conference, scheduled
for October 8, 2020, and schedules a control date for                  Daniel S. Parker
December 2, 2020 at 10:30 a.m. The Clerk of Court is                   Parker and Carmody, LLP
requested to terminate the motion at Dkt. No. 507.                     850 Third Ave., 14th Floor
                                                                       New York, NY 10022
                                                                       Cell: 917-670-7622
                              10/5/2020
 SO ORDERED.

                    
             __________________________________
                   PAUL A. ENGELMAYER
                                                                  Cc: AUSA Dan Wolf (By ECF and email)

                   United States District Judge
